Exhibit 10.1

THE NEW YORK TIMES COMPANY

STOCK APPRECIATION RIGHTS AGREEMENT

This Stock Appreciation Rights Deferred Share Agreement, dated as of
September 17, 2009 (this “Agreement”) is made by and between The New York Times
Company (the “Company”) and Arthur Sulzberger, Jr. (the “Executive”).

WHEREAS, on February 19, 2009, the Compensation Committee of the Company’s Board
of Directors (the “Committee”) recommended, and the independent Directors of the
Company’s Board, after consulting with all non-management Directors approved,
the grant to the Executive of stock options under the Company’s 1991 Executive
Stock Incentive Plan (the “Plan”) to purchase 500,000 shares of Class A Common
Stock of the Company (“Common Stock”) at an exercise price per share equal to
$3.625 (the “Options”); and

WHEREAS, under Section 6(b) of the Plan, the number of shares of Common Stock
with respect to which stock options may be granted to any key employee during
any calendar year shall not exceed 400,000 (the “Option Limit”); and

WHEREAS, the Executive has agreed that the portion of the Options in excess of
the Option Limit (100,000 shares) (the “Excess Portion”) is null and void; and

WHEREAS, in order to fulfill the Committee’s original intent and understanding
and the Executive’s expectations with respect to the Options, the Committee has
recommended, and the independent Directors of the Company’s Board, after
consulting with all non-management Directors has approved, the grant to the
Executive, subject to the Executive’s acceptance of this Agreement, of stock
appreciation rights (“SARs”) pursuant to the Plan and on the terms and
conditions set forth herein; and



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements set forth in this
Agreement, and intending to be legally bound hereby, the parties hereto agree as
follows:

1. Terms of the Award. The Executive is hereby granted a SAR award, in respect
of the Excess Portion (the “SARs”) as follows:

 

  Number of shares:   100,000   Exercise Price/share:   $3.625   Vesting:  
33,334 on February 19, 2010     33,333 on February 19, 2011     33,333 on
February 19, 2012     Notwithstanding the foregoing vesting schedule, upon the
Executive’s separation from service within the meaning of Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”), the then unvested
portion of the SARs shall vest in the same proportion that the then unvested
portion of the Option vests upon such separation from service. Any portion of
the SARs that does not become vested shall be cancelled upon such separation
from service.   Expiration Date:   February 19, 2019

2. Exercise of SARs.

(a) Exercise Period. The SARs shall become exercisable in whole or in part as
and when they become vested, and once vested, shall remain exercisable until the
Expiration Date.

(b) Method of Exercise. At any time when the SARs are exercisable, the SARs may
be exercised from time to time, in whole or in part but always in increments of
full shares, by written notice to the Company substantially in the form attached
which will:

(i) state the date of such exercise (which shall be no earlier than the date the
Company receives such notice);

(ii) state the number of shares with respect to which the SARs are being
exercised; and

(iii) if the SARs are being exercised by anyone other than the Executive, be
accompanied by proof satisfactory to the Company of the right of such person or
persons to exercise the SARs under this Agreement and all applicable laws and
regulations.

 

2



--------------------------------------------------------------------------------

Notwithstanding the foregoing, the SARs, to the extent vested, will be
automatically exercised on the earlier of the Payment Date or the Expiration
Date, in each case without any written notice to the Company or any action by
the Executive, to the extent not already exercised prior thereto.

(c) Entitlement on Exercise. Upon exercise of all or any portion of the SARs,
the Executive (or his transferee or successor) shall be entitled to a cash
payment, subject to deferral as provided in Section 3, equal to (i) the excess,
if any, of the Fair Market Value (as defined in the Plan) per share of Common
Stock on the date of exercise over the exercise price per share, multiplied by
(ii) the number of shares with respect to which the SARs are being exercised
(the “SAR Spread”).

3. Payment of SAR Spread.

(a) Date of Payment. Subject to Section 8(b) below, the SAR Spread (as adjusted
pursuant to Section 3(b) below) with respect to the exercise of all or any
portion of the SARs shall be paid upon the Payment Date.

(b) Deferral Credits. To the extent payment of the SAR Spread is deferred beyond
10 business days following the date of the related SAR exercise, the SAR Spread
shall be credited from the date of exercise to the Payment Date with interest
based on the “Prime Rate” published by the Federal Reserve from time to time on
the first publication date of each calendar quarter. The interest shall be
credited at the end of each calendar quarter (based upon the interest rate
published on the first publication date of such calendar quarter) and the
resulting balance shall be compounded quarterly; provided that, for the calendar
quarter during which the Payment Date occurs, the interest credited shall be
prorated based on the number of days in such calendar quarter prior to the
Payment Date.

(c) Defined Terms.

(i) Payment Date, for each SAR, shall mean the later of the Separation Date or
the SAR’s Expiration Date.

(ii) Separation Date shall mean the date of the Executive’s separation from
service with the Company, within the meaning of Section 409A of the Code, or, if
necessary to comply with the requirements of Section 409A of the Code, the date
that is six months and one day following the date of such separation from
service.

4. Transferability. Upon the Executive’s death, each SAR, and any right to the
SAR Spread of any previously exercised SAR, shall be transferable by the
Executive by will or pursuant to the laws of descent and distribution. Following
transfer, the SARs and any right to the SAR Spread shall continue to be subject
to the same terms and conditions as were applicable immediately prior to
transfer and, except as otherwise provided in this Agreement, references to the
Executive shall be deemed to refer to the transferee. Prior to the Executive’s
death, the SARs or any right to the SAR Spread may be transferred by the
Executive to one or more members of the Executive’s immediate family, to a
partnership or

 

3



--------------------------------------------------------------------------------

limited liability company whose only partners or members are members of the
Executive’s immediate family, or to a trust established by the Executive for the
benefit of one or more members of the Executive’s immediate family. For this
purpose, “immediate family” means the Executive’s spouse, parents, children
(including adopted and step-children), grandchildren and the spouses of such
parents, children (including adopted and step-children) and grandchildren. A
transferee described in this subsection may not further transfer a SAR or right
to SAR Spread. A SAR or right to SAR Spread transferred pursuant to this section
shall remain subject to the provisions of the Plan and shall be subject to such
other rules as the Committee shall determine.

5. Effect on Options. The Executive hereby acknowledges and agrees that the
Excess Portion of the Options is null and void and the Executive has no rights
with respect thereto. The Options shall otherwise remain in effect in accordance
with their terms. For purposes of clarity, the vesting schedule of the Options
shall be determined as though the Excess Portions had not been granted.

6. Subject to Plan. Each SAR is being granted pursuant to Section 27(a) of the
Plan, and shall be subject to the applicable terms of Plan in all respects,
including Sections 1 through 4, and Part III thereof.

7. Restrictions on Exercise. Each SAR is subject to all restrictions in this
Agreement. As a condition of any exercise of a SAR, the Company may require the
Executive or his transferee or successor to make any representation and warranty
to comply with any applicable law or regulation or to confirm any factual
matters reasonably requested by the Company. The exercise of a SAR shall be
subject to the Company’s policies on insider trading.

8. Taxes.

(a) Intended Tax Consequences. The parties intend that (i) taxable income will
not be incurred by the Executive until the SAR Spread is actually paid, (ii) the
Company or its affiliates will be entitled to deduct from its taxable income the
full amount of the SAR Spread when it is actually paid, without limitation under
Section 162(m) of the Code, (iii) FICA taxes will be incurred at the time of
exercise of a SAR, even if payment of the resulting SAR Spread is deferred
beyond exercise, and (iv) the SARs be structured in a manner so that they are
compliant with Section 409A of the Code. The parties agree that in the event
that it is determined that actual tax consequences are likely to differ from
those described in the preceding sentence, they will make reasonable efforts in
good faith to agree to modify this Agreement in a manner that still achieves as
closely as possible the original intent of the parties; provided, however, in no
event shall either party be liable to the other should actual tax consequences
differ from those described in the preceding sentence.

(b) Tax Withholding. The Executive agrees that he shall be liable for all
withholding taxes imposed in connection with the SARs, and expressly authorizes
the Company or its affiliates to deduct such withholding taxes from any payment
of the SAR

 

4



--------------------------------------------------------------------------------

Spread or any other payment to be made to the Executive by the Company or its
affiliates outside of this Agreement. With respect to any withholding obligation
for taxes that arises upon exercise where payment of the SAR Spread is deferred
beyond exercise (e.g., FICA taxes), to the extent permissible under Section 409A
of the Code, the Company shall distribute from the amount otherwise deferred an
amount sufficient to satisfy such withholding obligation, as well as the
additional withholding tax obligations that arise in connection with such
distribution.

9. Miscellaneous.

(a) Notices. All notices and other communications required or permitted
hereunder shall be in writing and shall be deemed effectively given: (a) upon
personal delivery to the party to be notified, (b) when sent by confirmed
facsimile if sent during normal business hours of the recipient, if not, then on
the next business day, (c) five (5) days after having been sent by registered or
certified mail, return receipt requested, postage prepaid or (d) one
(1) business day after deposit with a nationally recognized overnight courier,
specifying next day delivery, with written verification of receipt. All
communications shall be sent to such party’s address as set forth below or at
such other address or to such other person as the party shall have furnished to
each other party in writing in accordance with this provision:

if to the Company, to:

The New York Times Company

620 Eighth Avenue

New York, New York 10018

Attention: General Counsel

Facsimile: 212-556-4634

if to the Executive, at the Executive’s address on file with the Company.

(b) Amendments and Waivers. Any provision of this Agreement may be amended or
waived if, but only if, such amendment or waiver is in writing and is signed, in
the case of an amendment, by each party to this Agreement, or in the case of a
waiver, by the party against whom the waiver is to be effective. No failure or
delay by any party in exercising any right, power or privilege hereunder shall
operate as a waiver thereof nor shall any single or partial exercise thereof
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege. The rights and remedies herein provided shall be
cumulative and not exclusive of any rights or remedies provided by law.

(c) Successors and Assigns. The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns, provided that the Executive may not assign, delegate or
otherwise transfer any of its rights or obligations under this Agreement, except
in accordance with Section 4 above.

 

5



--------------------------------------------------------------------------------

(d) Governing Law. This Agreement shall be governed by and construed in
accordance with the law of the State of New York, without giving effect to any
otherwise governing principles of conflicts of law.

(e) Jurisdiction; Arbitration. In the event of any controversy among the parties
hereto arising out of, or relating to, this Agreement which cannot be settled
amicably by the parties, such controversy shall be finally, exclusively and
conclusively settled by mandatory arbitration conducted expeditiously in
accordance with the American Arbitration Association rules by a single
independent arbitrator. Such arbitration process shall take place in New York,
New York. The decision of the arbitrator shall be final and binding upon all
parties hereto and shall be rendered pursuant to a written decision, which
contains a detailed recital of the arbitrator’s reasoning. Judgment upon the
award rendered may be entered in any court having jurisdiction thereof. In the
event of any arbitration or other disputes with regard to this Agreement or any
other document or agreement referred to herein, each party to this Agreement
shall pay its own legal fees and expenses, unless otherwise determined by the
arbitrator.

(f) Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES
ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR
RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

(g) Counterparts; Third Party Beneficiaries. This Agreement may be signed in any
number of counterparts, each of which shall be an original, with the same effect
as if the signatures thereto and hereto were upon the same instrument. No
provision of this Agreement shall confer upon any person other than the parties
hereto any rights or remedies hereunder.

(h) Entire Agreement. This Agreement constitutes the entire agreement between
the parties with respect to the subject matter of this Agreement and supersedes
all prior agreements and understandings, both oral and written, between the
parties with respect to the subject matter of this Agreement.

(i) Captions. The captions herein are included for convenience of reference only
and shall be ignored in the construction or interpretation hereof.

(j) Severability. If one or more provisions of this Agreement are held to be
unenforceable under applicable law, such provision shall be deemed to be
excluded from this Agreement and the balance of this Agreement shall be
interpreted as if such provision were so excluded and shall be enforced in
accordance with its terms to the maximum extent permitted by law.

[Remainder of page intentionally left blank]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has executed this Agreement as of
the date first above written.

 

THE NEW YORK TIMES COMPANY By:  

/s/ Kenneth A. Richieri

Name:   Kenneth A. Richieri Title:   Senior Vice President,   General Counsel
and Secretary

/s/ Arthur Sulzberger, Jr.

Arthur Sulzberger, Jr.

 

7



--------------------------------------------------------------------------------

THE NEW YORK TIMES COMPANY

1991 EXECUTIVE STOCK INCENTIVE PLAN

NOTICE OF SAR EXERCISE

 

To:    The New York Times Company From:    Arthur Sulzberger, Jr. 1 Date:   

Capitalized terms not otherwise defined herein shall have the meaning set forth
in the New York Times Company 1991 Executive Stock Incentive Plan (the “Plan”)
and the Stock Appreciation Rights Agreement dated as of September 17, 2009 (the
“Agreement”), as applicable.

 

1. Exercise:

Effective as of the date hereof, I hereby elect to exercise the following SARs.

Number of shares with respect to which the SARs are being exercised (Note that
this amount must be a whole number):

             shares

 

2. Deferral of the SAR Spread

I hereby acknowledge that, except as set forth below with respect to amounts
withheld for purposes of certain tax obligations, no portion of the SAR Spread
shall be distributed prior to the Payment Date as set forth in the Agreement.

 

3. Tax Withholding:

 

  (a) I hereby authorize the Company or its affiliates to deduct all withholding
taxes imposed in connection with the SARs from any payment of the SAR Spread or
any other payment to be made to me by the Company or its affiliates, and in the
event that such deductions are not sufficient to fully and promptly satisfy the
applicable withholding obligations, I hereby agree to promptly make a cash
payment to the Company or its affiliates. I acknowledge that the SAR Spread
shall not be distributed to me until all applicable withholding obligations have
been satisfied.

 

1 In the event that the SARs are being exercised by anyone other than the
Executive, such individual or individuals shall provide proof satisfactory to
the Company of the right of such person or persons to exercise the SARs under
the Agreement and all applicable laws and regulations.

 

8



--------------------------------------------------------------------------------

  (b) To the extent that any withholding obligations for taxes arise upon the
exercise of the SARs and prior to the Payment Date, I hereby authorize the
Company or its affiliates to distribute from the amount otherwise distributable
on the Payment Date an amount sufficient to satisfy such withholding
obligations, as well as the additional withholding tax obligations that arise in
connection with such distribution, to the extent permitted by Section 409A of
the Code.

I hereby acknowledge that exercise of the SARs and distribution of the SAR
Spread are subject to the terms and conditions set forth in the Plan and the
Agreement.

 

 

Arthur Sulzberger, Jr.

 

9